DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Amendment
The amendment filed 11/25/2022 has been entered.
	Claims Status
Claims pending: 1-20. 
Claims amended:
1) Independent claims: 1, 9 and 16.
2) Depending claims: 2, 5, 7, 13.
3) Claims new: none.
4) Claims canceled: none..
Claim Status
Claims 1-20 are pending.  They comprising of 3 groups:
1) System1: 1-8, and   
2) Method1: 9-15, and 
3) System2: 16-20.
All appear to have similar scope and will be rejected together.  
As of 11/25/22, independent claim 1 is as followed:
Attorney Docket No. ATLO003.USU1 Amendments to the Claims:
1. (Currently Amended) A networked issue tracking system for tracking issue records and suggesting content to a user, the networked issue tracking system comprising: 
[I] a client device executing a client application that provides a graphical user interface;
[II] and a host service communicably coupled to the client application of the client device over a network and comprising a processor configured to: 
[1] receive, from the client application, a first content item extracted from a first issue request field of the graphical user interface, the first issue request field pertaining to a first issue request and the first content item including text extracted from an issue title or an issue description of the first issue request; 
[2] determine a first issue type based at least in part on the text extracted from the issue title or the issue description [the first content item]; 
[3] determine a nodal graph having a plurality of nodes representing content items associated with issue records stored by the host service, wherein an edge between any pair of nodes represents a relational metric between the content items represented by the pair of nodes; 
[4] analyze the nodal graph to determine a similarity between the text extracted from the issue title or the issue description and a first existing node of the nodal graph; 
[5] in accordance with the similarity satisfying a criteria, obtain a second existing node having an edge relationship with respect to the first existing node; 
[6] using the second existing node, identify at least one assignee or a project of an existing issue of the networked issue tracking system; and 
[7] cause display of the at least one assignee or the project of the existing issue in a field of an issue request graphical user interface on the client device identify.
[a second issue record stored by the host service based on the second issue record having a second issue type that corresponds to the first issue type and having at least one content item that corresponds to content extracted from the first issue request; extract a second content item from the second issue record; and transmit a suggested content item that is based on the second content item to the client application, the suggested content item being entered into a field of the graphical user interface.]
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) On independent claims 1 and 9, it’s not clear whether the result of step [2] “a determined first issue type” being used anywhere in the remainder of the steps [3]-[7].  
2) On independent claims 1 and 9, it’s not clear whether the “content item” in step [3] refers back to the “first content item” of the [1] step?  The “first content item” in step [1] is not being used or cited in the subsequent steps [2]-[7]?  It’s not clear the relationship of the “content item” in steps [2]-[7] to the “first content item” of step [1].    
3) On independent claim 16, it’s not clear how “based on the nodal graph, identify a second issue record having a second issue description ..” is carried out?  Insertion of the following steps is recommended to overcome the rejection: 
analyze the nodal graph to determine a similarity between the text extracted from the issue title or the issue description and a first existing node of the nodal graph; 
in accordance with the similarity satisfying a criteria, obtain a second existing node having an edge relationship with respect to the first existing node; 
using the second existing node, identify a second issue record having a second issue description and a second time or complexity index; 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on 11/25/2022 are determined as followed:
1) 101 Rejections: withdrawn due to claim amendment and responses.
2) 103 Rejections: withdrawn due to claim amendment and responses.
3) 112 (b) Rejections: withdrawn due to claim amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6;30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689